United States Court of Appeals
                                                                            Fifth Circuit

                                                                         FILED
                                                                        April 7, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                              _____________________                    Clerk
                                   No. 04-51337
                              _____________________

UNITED STATES OF AMERICA
                      Plaintiff - Appellee
                       v.
LORENA YVETTE CARO-PAYAN
                      Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1263-ALL
                          ---------------------
Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

      IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, El Paso Division for resentencing is

GRANTED.

      IT     IS   FURTHER     ORDERED   that   the    Appellee’s       unopposed

alternative motion to extend time to file the Appellee’s brief

until      fourteen    (14)    days   from   the   Court’s   denial        of      the


      *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
Appellee’s motion to vacate and motion to remand is DENIED as

moot.